            Case 3:14-cr-00120-SI      Document 43        Filed 06/29/20       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:14-cr-00120-SI

                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
                       v.                              REDUCE SENTENCE

  SAMUEL PADILLA-RIVAS,

                                  Defendant.

SIMON, District Judge:

       This matter having come before the Court upon the defendant's motion for compassionate

release, and the government, through AUSA Kemp Strickland, having advised the Court that the

motion is unopposed, and the Court having found that the motion is procedurally ripe, that

extraordinary and compelling reasons as well as the factors under 18 U.S.C. § 3553(a) warrant a

sentence reduction to time served, and that the presentence report indicates that the defendant will

be transferred to the custody of the relevant immigration authorities upon completion of his

sentence,

       IT IS HEREBY ORDERED that the motion to reduce the term of imprisonment imposed

in this case to time served is GRANTED;




Page 1 EXHIBITS TO MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(l)(A)(i)
       (COMPASSIONATE RELEASE) (FILED UNDER SEAL)
         Case 3:14-cr-00120-SI       Document 43        Filed 06/29/20    Page 2 of 2




       IT IS FURTHER ORDERED that an amended judgment shall be prepared and entered

fotihwith reducing the term of imprisonment to time served, with all conditions of supervised

                        ,,,_..
release remaining unchanged.

       Dated this ~     day of June, 2020



                                            ~on. 1c ae . llllon
                                            United States District Comi Judge




Page 2 EXHIBITS TO MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(l)(A)(i)
       (COMPASSIONATE RELEASE) (FILED UNDER SEAL)
